DETAILED ACTION
Claim Status
Claim 14 is withdrawn from further consideration.
Claims 1-13 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 10/26/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlin (United States Patent Publication 2002/0187170) and Bevinakatti et al. (United States Patent Publication 2010/0047194)
Claim 1 is to a composition which is the reaction product of reactants comprising: a) dimer fatty acid and/or trimer fatty acid; b) a mono-alcohol comprising at least 3 carbon atoms; and c) a polyol comprising at least 2 hydroxyl groups; wherein the composition comprises: i) dimer fatty diester and/or trimer fatty triester; and ii) oligoester comprising more than one dimer fatty acid and/or trimer fatty acid residue. The recitation “reaction product of reactions comprising a) dimer fatty acid and/or trimer fatty acid; b) a mono-alcohol comprising at least 3 carbon atoms; and c) a polyol comprising at least 2 hydroxyl groups is considered a product by process limitation which per 
Pavlin teaches a resin composition useful for cosmetic personal care products which is formed by the reaction of dibasic acid, polyol and monoalcohols, wherein the dibasic acid is a fatty acid, see abstract. The dibasic acids constitute at least 50% by weight of the composition, see claim 1 and paragraph [0010]. Such dibasic acids include trimer acids, see paragraph [0024]. Such fatty acids in forming the polymerized fatty acid includes oleic acid, see paragraph [0026]. Mono-alcohol is provided at 10-60%, whereas no more than 50% is provided by the polyol and such polyols include glycerols, see paragraphs [0009]-[0013] and [00048] and claim 18. The monohalochols can be from C10-30 carbons, see claims 9-16 and includes dodecanal, see paragraph [0044]. Less than 25% of the monoalcohols are unreacted. The composition can be free of alkylene oxides, see paragraph [0039] entire document. Pavlin et al. teach a product which comprises trimer acids present in at least 50% by weight, see paragraphs [0010] and [0024]. Pavlin teaches that the composition can be a sunscreen for the lips, and can take a variety of forms, see paragraph [0079]. Pavlin suggests also emulsions products can be formed with the presence of emulsifiers, see paragraph [0077]. 
Pavlin does not expressly teach oligoester present from 20-80% by weight having more than one dimer and/or trimer fatty acid residue. 

It would have been prima facie obvious to a person of ordinary skill in the art to provide the cosmetic product of Pavlin with oligomers based on dimer or trimer fatty acids present from 20-80% by weight. 

There would have been a reasonable expectation of success as both Pavlin and Bevinakatti are directed to cosmetic formulations. 
With regards to the molar amounts of the dimer or trimer, mono-alcohols, polyols having 2 hydroxyl groups used to make the composition, the amounts of part a-c, and the esterification of the hydroxyl groups, the Examiner notes that these claims are considered a product by process with holds little patentable weight. The claims are directed to a composition which comprises i) a dimer fatty diester and/or trimer fatty triester with ii) an oligoester comprising more than one dimer fatty acid and/or trimer fatty acid residue and how the composition is formed (i.e. what the reaction components are before forming a product) is considered a product by process with little patentable weight per MPEP 2113. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlin (United States Patent Publication 2002/0187170) and Bevinakatti et al. (United States  as applied to claims 1-7 and 9-13 above and further in view of Takeda et al. (united States Patent 8,334,400)
	The teachings of the modified Pavlin are discussed above. 
However the modified Pavlin does not expressly each the hydroxyl value of the composition. 
Takeda et al. teach that esters with too low hydroxyl values have poor emollient and moisturizing ability for cosmetics with less gloss. The proper hydroxyl value of an ester exhibits a good moisturizing and emollient effect. Such values are within the range of 90-160, see claim 5. 
It would have been prima facie obvious to an ordinary skilled artisan to adjust the hydroxyl value of the composition of the modified Pavlin. 
One of ordinary skill in the art would have been motivated to do so in order to provide decent emollient and moisturizing  properties as Takeda demonstrates that hydroxyl values of within a range from 90-160 are beneficial for cosmetic compositions in that they achieve good moisturizing and emollient properties.  

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberty et al. (United States Patent Publication 2012/0110752) and Bevinakatti et al. (United States Patent Publication 2010/0047194)
Claim 1 is to a composition which is the reaction product of reactants comprising: a) dimer fatty acid and/or trimer fatty acid; b) a mono-alcohol comprising at least 3 carbon atoms; and c) a polyol comprising at least 2 hydroxyl groups; wherein the composition comprises: i) dimer fatty diester and/or trimer fatty triester; and ii) oligoester 
Lamberty et al. teach compositions which comprise triesters of tricarboxylic acids wherein such acids are trimers, see paragraph [0049]. The timer is formed by the trimerization of an unsaturated fatty alcohol, see paragraph [0049]. Such esters provide water resistant properties to the cosmetic product, see paragraph [0049]. The esters are suggested to be present from 0.01-20% by weight of the composition, see paragraph [0052].  Lamberty teaches that the composition can take the form of an emulsion for personal care compositions, see paragraphs [0006] [0009] and entire document. Given the composition can comprise other active agents including sunscreens, the cosmetic product of Lamberty is capable of being a sunscreen product, see paragraphs [0096] and [0102].   
Lamberty does not however teach that the composition comprises 20-80% oligoester or oligoesters comprising more than one dimer fatty acid and/or trimer fatty acid. 

It would have been prima facie obvious to a person of ordinary skill in the art to provide the cosmetic product of Lamberty with oligomers based on dimer or trimer fatty acids present from 20-80% by weight. 
A person of ordinary skill in the art would have been motivated to do so to provide desirable structuring effects including increased viscosity, enhanced spread and 
There would have been a reasonable expectation of success as both Lamberty and Bevinakatti are directed to cosmetic formulations.
With regards to the molar amounts of the dimer or trimer, mono-alcohols, polyols having 2 hydroxyl groups used to make the composition, the amounts of part a-c, and the esterification of the hydroxyl groups, the Examiner notes that these claims are considered a product by process with holds little patentable weight. The claims are directed to a composition which comprises i) a dimer fatty diester and/or trimer fatty triester with ii) an oligoester comprising more than one dimer fatty acid and/or trimer fatty acid residue and how the composition is formed (i.e. what the reaction components are before forming a product) is considered a product by process with little patentable weight per MPEP 2113. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamberty et al. (United States Patent Publication 2012/0110752) and Bevinakatti et al. (United States Patent Publication 2010/0047194) as applied to claims 1-7 and 9-13 above, and further in view of Takeda et al. (united States Patent 8,334,400)
	The teachings of the modified Lamberty et al. are discussed above. 

Takeda et al. teach that esters with too low hydroxyl values have poor emollient and moisturizing ability for cosmetics with less gloss. The proper hydroxyl value of an ester exhibits a good moisturizing and emollient effect. Such values are within the range of 90-160, see claim 5. 
It would have been prima facie obvious to an ordinary skilled artisan to adjust the hydroxyl value of the composition of the modified Lamberty. 
One of ordinary skill in the art would have been motivated to do so in order to provide decent emollient and moisturizing  properties as Takeda demonstrates that hydroxyl values of within a range from 90-160 are beneficial for cosmetic compositions in that they achieve good moisturizing and emollient properties. 

Response to Remarks 
Applicants argue that Pavlin’s compositions are ester terminated polyester amides. Applicants argue that contrary to Pavlin there is no diamine component in the composition of claim 1 and only ester components with no functionality defined. Pavlin requires an essential diamine reactant and polyamide composition.  
Examiner respectfully submits that Applicant’s arguments are considered unpersuasive. Claim 1 is to a composition that comprises dimer fatty diester and/or trimer fatty triester together with oligoester comprising more than one dimer fatty acid and/or trimer fatty acid residue. Here, the composition of Pavlin comprises the fatty acid triesters. Applicants argue that there is no diamine component in the claimed 
Applicants argue that Lamberty is directed to a composition having hydrophobic particulate (metal oxide) material, silicone film former and a hydrocarbon/silicon fluid. The esters in paragraph [0049] of Lamberty for use as hydrophobic film formers do not include polyol and cannot form the oligoesters recited in the claims 1. 
Examiner respectfully disagrees that polyol is a required component of claim 1. The claims including claim 1 are directed to a composition. This composition in claim 1 is defined as comprising components i and ii. Essentially the polyol component is not required to be in the final composition. The composition comprises: i) dimer fatty diester and/or trimer fatty triester; and ii) oligoester comprising more than one dimer fatty acid and/or trimer fatty acid residue. Though Lamberty does not teach 20-80% oligoester or oligoesters comprising more than one dimer fatty acid and/or trimer fatty acid, it would have been prima facie obvious to a person of ordinary skill in the art to provide the cosmetic product of Lamberty with oligomers based on dimer or trimer fatty acids present from 20-80% by weight. A person of ordinary skill in the art would have been motivated to do so to provide desirable structuring effects including increased viscosity, enhanced spread and improved color or uV protection with better water resistance and non-transfer properties as suggested by Bevinakatti. Additionally, it would have been obvious to increase the amount of the structuring agent such as the oligoesters in the cosmetic product of Lamberty to provide enhanced delivery of spreading, and improved 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619